Burch, J.
(dissenting) : I think the classification adopted in the amendment to the old law is purely arbitrary and capricious and has no necessary or proper relation to the purpose sought to be accomplished, viz., to get rid of a vote of the people upon the question of whether their money shall be expended in building a court-house.
It ought to be taken as elementary that legislative classification should be based upon substantial distinctions which make one class really different from another, and that any classification adopted must be germane to the purpose of the law. (Binney, Special Legislation, 59 et seq.) The legislature attempted to make the condition of county finances the characterizing feature of this law — taxable property of a certain *538value, no bonded indebtedness, and a surplus' of a stated amount. The combination of these elements is purely factitious, but they make up an accidental kind of financial condition. Now, financial condition has no signification whatever unless it serves to distinguish ability to erect and pay for a court-house without substantial burden to the taxpayers from the lack of such ability. Unless it marks counties well able to build a court-house and separates them from counties not well able to do so it is arbitrary,- capricious and meaningless as a basis of legal classification.
The act divides counties into two classes: First, all those possessing (a) taxable property above $6,000,-000; (b) no bonded indebtedness; (c) a surplus of $25,000 or more. Second, all other counties.
But the second class embraces counties better able to build court-houses without burden upon the taxpayers than those in the first class, as well as counties less able to do so. If a county have $10,000,000 of taxable property and $50,000 surplus in the treasury, but a bonded indebtedness of $1000 or $5000, it falls in class two. If another county have $10,000,000 of taxable property and no bonded indebtedness, but only $23,000 surplus, it falls in class two. Both these counties are better entitled to a “simpler method” of obtaining a court-house than counties in class one, if financial condition counts for anything at all, yet they are placed in the same class with counties which have a scant million dollars worth of taxable property, no surplus, and which are bonded to the limit. Therefore the pretended basis of classification does not classify. It is nothing but a subterfuge, and to dignify it as the controlling feature of a law makes the constitution a farce.
That financial condition may be a proper element to be considered in making a classification of counties cannot be doubted. But what kinds of classification are naturally suggested by the mark of financial con*539dition ? What is the nature of the consequences which should follow differences in financial condition? Manifestly financial consequences — limitations or the absence of limitations upon total indebtedness, bonded indebtedness, the amount of gross tax levies, the right to issue bonds, and the like; that is, things which have a natural relation to, and causal connection with, financial differences.
The question whether the people shall be disfranchised has no relation to, and is utterly incongruous with, the purely adventitious combination of $6,000,000 of taxable property, no bonded debt, and a surplus of $25,000. The two things are not germane to each other. The people vote upon whether a court-house shall be built in counties in better financial condition and in counties in worse financial condition. What magic is there about the artificially contrived intermediate condition which suggests that the right of suffrage ought to be stricken down? What necessity, propriety or reason exists for allowing a small minority of the taxpayers and a complaisant board of county commissioners to override the will of a majority of the people in a county having $6,000,000 of taxable property, no bonded indebtedness and a surplus of $25,000 when they cannot do so in a county with $10,000,000 of taxable property and no bonded indebtedness, but a surplus of only $24,500; when they cannot do so in a county with. $10,000,000 of taxable property and a surplus of $50,000, but a bonded debt of $5000; and when they cannot do so in a county with $5,000,000 of taxable property, but which has a small bonded debt and no surplus'?
A fair answer to these questions ought to be forth-' coming before this act is upheld. None is vouchsafed in the brief or oral argument for the defendants, and none appears in the opinion of the court. I know of none. To my mind the act is a common example of a vicious type of legislation which scandalizes constitu*540tional government in this and in other states. Believing that it violates two fundamental • requirements which ought to be scrupulously observed, I think it is unconstitutional and .void.